        Case: 3:20-cv-00592-jdp Document #: 12 Filed: 07/31/20 Page 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 KEVIN O. HARPER,

        Plaintiff,                                                         ORDER
 v.
                                                                  Case No. 20-cv-592-jdp
 SUE NOVAK, et al.

        Defendants.


       On July 6, 2020, I entered an order assessing plaintiff Kevin O. Harper an initial partial

payment of $1.53 in the above case. Plaintiff then filed a motion to waive the initial partial

filing fee, which I denied without prejudice. Now plaintiff has filed a second motion to waive

the initial partial filing fee and a request regarding the collection of his filing fees, in which he

seeks to have the business office stop withdrawing money for his federal filing fee obligations

until his deposit balance is over $10.00.


       Using information from plaintiff’s motion and re-evaluating the relevant time period

from plaintiff’s trust fund account statement, it appears that plaintiff presently has no means

with which to pay the filing fee or to make an initial partial payment.                Under these

circumstances, the court will grant plaintiff’s motion for leave to proceed without prepayment

of the filing fee but will not assess an initial partial filing fee for the above case. Even if this

court ultimately determines that plaintiff’s complaint cannot go forward, plaintiff is advised

that the full $350 filing fee for this case remains plaintiff’s obligation.       See 28 U.S.C. §

1915(b)(2).

       Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint in this case to determine whether any portion
        Case: 3:20-cv-00592-jdp Document #: 12 Filed: 07/31/20 Page 2 of 3


is frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary

relief from a defendant who is immune from such relief.


       Regarding plaintiff’s request to modify collection of his federal filing fee payments,

plaintiff believes that the institution must collect the 20% from the monthly deposits only on

amounts above $10.00. Plaintiff’s interpretation of the collection method of 28 U.S.C. § 1915

is incorrect. Under the Prison Litigation Reform Act, an inmate who files a lawsuit in federal

court under the in forma pauperis statute must pay the statutory filing fee, first by making an

initial partial payment and then by sending the remainder of the fee to the court in installments

of 20% of the preceding month’s income in accordance with 28 U.S.C. § 1915(b)(2) until the

remaining balance for his case is paid in full. The institution must collect 20% of every deposit

made, and then once the amount collected exceeds $10, the institution will forward the

collected payment to the clerk of court.

       28 U.S.C. § 1915 (b)(2) provides that

               After payment of the initial partial filing fee, the prisoner shall be required to

               make monthly payments of the proceeding month’s income credited to the

               prisoner’s account. The agency having custody of the prisoner shall forward

               payments from the prisoner’s account to the clerk of court each time the amount

               in the account exceeds $10 until the filing fees are paid.

       To clarify, officials at his institution are authorized to deduct or otherwise hold 20%

from each deposit into plaintiff’s account for application to any unpaid filing fees and may wait

to forward payments to the court until the amount available exceeds $10.




                                                2
        Case: 3:20-cv-00592-jdp Document #: 12 Filed: 07/31/20 Page 3 of 3


                                            ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff Kevin O. Harper to waive the initial partial filing

fee in the above case is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the

screening process is complete, a separate order will issue.

               Entered this 31st day of July, 2020.


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                3
